Exhibit 10.2

 

Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [***]) has
been omitted from Annex B and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Execution Version

 

 

Deutsche Bank [g256551kc01i001.gif]

 

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone:  44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: (212) 250-2500

 

DATE:

October 11, 2011

 

 

TO:

United Therapeutics Corporation

ATTENTION:

John Ferrari, Chief Financial Officer and Treasurer

TELEPHONE:

(301) 608-9292

FACSIMILE:

(301) 608-3049

 

 

FROM:

Deutsche Bank AG, London Branch

TELEPHONE:

44 20 7545 8193

FACSIMILE:

44 11 3336 2009

 

 

SUBJECT:

Equity Derivatives Confirmation

 

 

REFERENCE NUMBER(S):

457099

 

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and United Therapeutics Corporation (“Counterparty”)
on the Trade Date specified below (the “Transaction”).  This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THE TRANSACTION BETWEEN DEUTSCHE AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH AGENT.  DEUTSCHE BANK AG, LONDON BRANCH IS NOT A
MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

 

Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske

 

Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com

 

--------------------------------------------------------------------------------


 

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern.  For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.

 

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement
(the “ISDA Form”) as if Deutsche and Counterparty had executed an agreement in
such form (without any Schedule but with the elections set forth in this
Confirmation).  For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

 

2.     The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions, and shall have
the following terms:

 

General:

 

 

 

 

 

Trade Date:

 

October 11, 2011.

 

 

 

Effective Date:

 

October 17, 2011.

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European.

 

 

 

Warrant Type:

 

Call.

 

 

 

Seller:

 

Counterparty.

 

 

 

Buyer:

 

Deutsche.

 

 

 

Shares:

 

The common stock, par value USD 0.01 per share, of Counterparty.

 

 

 

Number of Warrants:

 

For each Component, as set forth in Annex B to this Confirmation.

 

 

 

Strike Price:

 

USD 67.56.

 

 

 

Premium:

 

As set forth in Annex B to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date.

 

 

 

Exchange:

 

The NASDAQ Global Select Market.

 

 

 

Related Exchanges:

 

All Exchanges.

 

2

--------------------------------------------------------------------------------


 

Calculation Agent:

 

Deutsche. The Calculation Agent shall, upon reasonable written request by
Counterparty, provide promptly a written explanation (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied,
it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary models used by it for such calculation or adjustment.

 

 

 

Procedure for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Date:

 

As provided in Annex B to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date (as
set forth in Annex B to this Confirmation), the Final Disruption Date shall be
the Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Relevant Price for the Expiration Date shall be the prevailing market value per
Share determined by the Calculation Agent in a commercially reasonable manner.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

 

 

 

Automatic Exercise:

 

Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or

 

3

--------------------------------------------------------------------------------


 

 

 

Knock-out Valuation Time, as the case may be,” in clause (ii) thereof, and by
replacing the words “or (iii) an Early Closure.” with “(iii) an Early Closure or
(iv) a Regulatory Disruption, in each case that the Calculation Agent determines
is material.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Deutsche, in its commercially reasonable discretion upon the
advice of outside counsel, determines makes it appropriate with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Deutsche, and including without
limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E under
the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulation M and/or analyzing Deutsche as if Deutsche were the Issuer or an
affiliated purchaser of the Issuer), for Deutsche to refrain from or decrease
any market activity in connection with the Transaction. Deutsche shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Net Share Settlement:

 

On each Settlement Date, Counterparty shall deliver to Deutsche a number of
Shares equal to the Net Share Amount for such Settlement Date to the account
specified by Deutsche, and cash in lieu of any fractional shares valued at the
Relevant Price for the Valuation Date corresponding to such Settlement Date. If,
in the good faith reasonable judgment of Deutsche, the Shares deliverable
hereunder would not be immediately freely transferable by Deutsche under
Rule 144 (“Rule 144”) under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) or any successor provision, then Deutsche may elect to either
(x) accept delivery of such Shares notwithstanding the fact that such Shares are
not immediately freely transferable by Deutsche under Rule 144 or any successor
provision or (y) require that such delivery take place pursuant to the
provisions set forth opposite the caption “Registration/Private Placement
Procedures” below.

 

 

 

Net Share Amount:

 

For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by
(y) such Relevant

 

4

--------------------------------------------------------------------------------


 

 

 

Price.

 

 

 

Relevant Price:

 

On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page UTHR.Q <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).

 

 

 

Settlement Currency:

 

USD.

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.

 

 

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in Sections
11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word “material”
and by adding the words “or the Transaction” after the words “theoretical value
of the relevant Shares” in Sections 11.2(a), 11.2(c) and 11.2(e)(vii); provided
further that adjustments may be made to account for changes in expected
volatility, expected dividends, expected correlation, expected stock loan rate
and expected liquidity relative to the relevant Share.

 

 

 

Extraordinary Dividend:

 

Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Counterparty satisfied all of its
delivery obligations hereunder and (ii) the amount or value of which differs
from the Ordinary Dividend Amount for such Dividend, as determined by the
Calculation Agent.

 

 

 

Dividend:

 

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).

 

 

 

Ordinary Dividend Amount:

 

USD 0.00

 

5

--------------------------------------------------------------------------------


 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

 

 

 

Modified Calculation Agent Adjustment:

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Counterparty and the issuer of the
Shares shall, prior to the Merger Date, have entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by Deutsche that Deutsche has determined, in its
reasonable discretion, to be reasonably necessary or appropriate to allow
Deutsche to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its hedging or
hedge unwind activities in connection with the Transaction in a manner compliant
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Deutsche, and if such conditions
are not met or if the Calculation Agent determines that no adjustment that it
could make under Section 12.2(e)(i) of the Equity Definitions will produce a
commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.

 

 

 

 

 

For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding
the following italicized language to the stipulated parenthetical provision:
“(including adjustments to account for changes in expected volatility, expected
dividends, expected correlation, expected stock loan rate or expected liquidity
relevant to the Shares or to the Transaction) from the Announcement Date to the
Merger Date (Section 12.2) or Tender Offer Date (Section 12.3)”.

 

 

 

Announcement Event:

 

If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of each
Component of the Transaction (including without limitation any change in
expected volatility, expected dividends, expected correlation, expected stock
loan rate or expected liquidity relevant to the Shares or to the Transaction)
from the potential Announcement Date to the Expiration Date for such Component
and, if such economic effect is material, the Calculation Agent may adjust the
terms of the Transaction to reflect such economic effect; provided that
notwithstanding the foregoing, if the related Merger Date or Tender Offer Date,
as the case may be, occurs on or prior to the Valuation Date for such Component,
the provisions appearing below opposite the captions “Consequences of Merger
Event” or “Consequences of Tender Offers”, as the case may be, shall

 

6

--------------------------------------------------------------------------------


 

 

 

apply instead (and, where Cancellation and Payment is applicable, the
Determining Party shall take into account such economic effect in determining
the Cancellation Amount); provided, further, that if, following the occurrence
of an Announcement Event, there is a public announcement that such previously
announced transaction that could have led to a Merger Event or a Tender Offer,
as the case may be, will not be consummated, the Calculation Agent will
determine the combined economic effect of both the Announcement Event and such
subsequent public announcement on the theoretical value of such Component
(including, without limitation, any change in volatility, dividends,
correlation, stock loan rate or liquidity relevant to the Shares or to such
Component) from the Announcement Date to the date of such subsequent public
announcement for such Component and, if such economic effect is material, on the
date of such subsequent public announcement, the Calculation Agent may adjust in
a commercially reasonable manner the terms of such Component to reflect such
economic effect. “Announcement Event” shall mean the occurrence of a potential
Announcement Date of a Merger Event or Tender Offer, if the Merger Date or
Tender Offer Date does not, or is not anticipated to, occur on or prior to the
Expiration Date for, or any earlier termination of, the relevant Component.

Consequences of Merger Events:

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment.

 

 

 

(b) Share-for-Other:

 

Modified Calculation Agent Adjustment.

 

 

 

(c) Share-for-Combined:

 

Component Adjustment.

 

 

 

Tender Offer:

 

Applicable

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment.

 

 

 

(b) Share-for-Other:

 

Modified Calculation Agent Adjustment.

 

 

 

(c) Share-for-Combined:

 

Component Adjustment.

 

 

 

Nationalization, Insolvency and Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the

 

7

--------------------------------------------------------------------------------


 

 

 

consequence specified for the relevant Merger Event.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that (x) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions”; (ii) by adding the phrase “announcement or statement of or”
immediately after the phrase “due to the promulgation of or” in the third line
thereof and adding the phrase “formal or informal” before the word
“interpretation” in the same line; (iii) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date (unless another manner of
holding, acquiring or disposing of, as applicable, Hedge Positions relating to
such Transaction that is available to Hedging Party would be commercially
reasonable, as reasonably determined by Hedging Party, and is not illegal)”; and
(iv) by adding the words “(including, for the avoidance of doubt and without
limitation, adoption or promulgation of new regulations authorized or mandated
by existing statute)” after the word “regulation” in the second line thereof,
(y) any determination as to whether (A) the adoption of or change in any
applicable law or regulation (including, without limitation, any tax law) or
(B) the promulgation of or any change in or announcement or statement of the
formal or informal interpretation by any court, tribunal or regulatory authority
with competent jurisdiction of any applicable law or regulation (including any
action taken by a taxing authority), in each case, constitutes a “Change in Law”
shall be made without regard to Section 739 of the Wall Street Transparency and
Accountability Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date and (z) Deutsche may exercise its termination rights with respect to a
“Change in Law” described in clause (Y) of Section 12.9(a)(ii) of the Equity
Definitions only if Deutsche determines, based upon advice of counsel, that it
is generally exercising its right to terminate as a result of such event with
respect to similarly situated counterparties.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

200 basis points per annum

 

 

 

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

40 basis points per annum

 

 

 

Increased Cost of Hedging:

 

Applicable

 

8

--------------------------------------------------------------------------------


 

Hedging Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Determining Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

 

(i)            Tax Disclosure.  Notwithstanding anything to the contrary herein,
in the Equity Definitions or in the Agreement, and notwithstanding any express
or implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

(ii)           Commodity Exchange Act.  It is an “eligible contract participant”
within the meaning of the U.S. Commodity Exchange Act, as amended (the “CEA”). 
The Transaction has been subject to individual negotiation by the parties.  The
Transaction has not been executed or traded on a “trading facility” as defined
in the CEA.  It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.

 

(iii)          Securities Act.  It is a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act, or an “accredited investor” as
defined under the Securities Act.

 

(iv)          Investment Company Act.  It is a “qualified purchaser” as defined
under the U.S. Investment Company Act of 1940, as amended.

 

(v)           ERISA.  The assets used in the Transaction (1) are not assets of
any “plan” (as such term is defined in Section 4975 of the U.S. Internal Revenue
Code (the “Code”)) subject to Section 4975 of the Code or any “employee benefit
plan” (as such term is defined in Section 3(3) of the U.S. Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA,
and (2) do not constitute “plan assets” within the meaning of Department of
Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants and acknowledges (on the Trade Date unless otherwise specified) that:

 

(i)            (A) Counterparty is acting for its own account, and it has made
its own independent decisions to enter into the Transaction and as to whether
the Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary, (B) Counterparty is
not relying on any communication (written or oral) of Deutsche or any of its

 

9

--------------------------------------------------------------------------------


 

affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Deutsche or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

(ii)           Counterparty is not entering into the Transaction for the purpose
of (i) creating actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or (ii) raising or
depressing or otherwise manipulating the price of the Shares (or any security
convertible into or exchangeable for the Shares), in either case in violation of
Section 9 of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

(iii)          Counterparty’s filings under the Securities Act, the Exchange
Act, and other applicable securities laws that are required to be filed have
been filed and, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.

 

(iv)          Counterparty has not violated any applicable law (including,
without limitation, the Securities Act and the Exchange Act) in any material
respect in connection with the Transaction.

 

(v)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement (the
“Purchase Agreement”) dated as of the Trade Date between Counterparty and
Deutsche Bank Securities Inc. as representative of the initial purchaser party
thereto are true and correct and are hereby deemed to be repeated to Deutsche as
if set forth herein.

 

(vi)          The Shares issuable upon exercise of all Warrants (the “Warrant
Shares”) have been duly authorized and, when delivered pursuant to the terms of
such Transaction, shall be validly issued, fully-paid and non-assessable, and
such issuance of the Warrant Shares shall not be subject to any preemptive or
similar rights and shall, upon such issuance, be accepted for listing or
quotation on the Exchange.

 

(vii)         Counterparty is not as of the Trade Date and as of the date on
which Counterparty delivers any Termination Delivery Units, and shall not be
after giving effect to the transactions contemplated hereby, “insolvent” (as
such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)).

 

(viii)        Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the U.S. Investment Company Act of 1940, as amended.

 

(ix)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Deutsche is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
or ASC Topic 480, Distinguishing Liabilities from Equity and ASC 815-40,
Derivatives and Hedging — Contracts in Entity’s Own Equity (or any successor
issue statements) or under FASB’s Liabilities & Equity Project, or under any
other accounting guidance.

 

10

--------------------------------------------------------------------------------

 


 

 

(x)            Counterparty understands, agrees and acknowledges that no
obligations of Deutsche to it hereunder, if any, shall be entitled to the
benefit of deposit insurance and that such obligations shall not be guaranteed
by any affiliate of Deutsche or any governmental agency.

 

Counterparty Covenants:  In addition to the covenants in the Agreement and those
contained elsewhere herein, Counterparty hereby covenants that:

 

(i)            Counterparty shall promptly provide written notice to Deutsche
upon obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Deutsche.

 

 

(ii)           Counterparty shall not (a) violate or (b) take any action, or
refrain from taking any action, that in either case could reasonably be expected
to cause Deutsche or any of its affiliates to violate any applicable law
(including, without limitation, the Securities Act and the Exchange Act) in any
material respect in connection with the Transaction.

 

 

(iii)          Counterparty shall deliver to Deutsche an opinion of counsel,
dated as of the Effective Date and reasonably acceptable to Deutsche in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and such other matters as Deutsche may reasonably request, and
containing customary assumptions, qualifications and exceptions reasonably
acceptable to Deutsche.

 

Miscellaneous:

 

 

Effectiveness.  If, on or prior to the Effective Date, Deutsche reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Deutsche’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

 

 

Netting and Set-Off.  Except for the Accelerated Share Repurchase transaction
entered between the parties on the date hereof, the parties hereto agree that
the Transaction shall not be subject to netting or set off with any other
transaction.

 

 

Qualified Financial Contracts.  It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

 

 

Status of Claims in Bankruptcy.  Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by

 

11

--------------------------------------------------------------------------------


 

 

Counterparty of its obligations and agreements with respect to the Transaction
either outside of a bankruptcy proceeding or (subject only to the limitation on
seniority in the preceding clause) within a bankruptcy proceeding; provided,
further, that nothing herein shall limit or shall be deemed to limit Deutsche’s
rights in respect of any transactions other than the Transaction.

 

 

 

No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

 

Securities Contract; Swap Agreement.  The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code.  The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Deutsche is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

 

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.  If one party owes the other party any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (if owed by Counterparty, a
“Counterparty Payment Obligation” and if owed by Deutsche, a “Deutsche Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation or to require Deutsche to
satisfy any Deutsche Payment Obligation by delivery of Termination Delivery
Units (as defined below) by giving irrevocable telephonic notice to Deutsche,
confirmed in writing within one Scheduled Trading Day, between the hours of
9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date or other
date the transaction is terminated, as applicable (“Notice of Counterparty
Termination Delivery”).  Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Counterparty
shall deliver to Deutsche a number of Termination Delivery Units having a cash
value equal to the amount of such Counterparty Payment Obligation or Deutsche
shall deliver to Counterparty a number of Termination Delivery Units having a
cash value equal to the amount of such Deutsche Payment Obligation, as
applicable (such number of Termination Delivery Units to be delivered to be
determined by the Calculation Agent as the number of whole Termination Delivery
Units that could be sold over a commercially reasonable period of time to
generate proceeds (or purchased over a commercially reasonable period with an
amount, as applicable) equal to the cash equivalent of such payment
obligation).  In addition, if, in the good faith reasonable judgment of
Deutsche, for any reason, the Termination Delivery Units deliverable pursuant to
this paragraph would not be immediately freely transferable by Deutsche under
Rule 144 or any successor provision, then Deutsche may elect either to
(x) accept delivery of such Termination Delivery Units notwithstanding any
restriction on transfer or (y) require that such delivery take place pursuant to
the provisions set forth opposite the caption “Registration/Private Placement
Procedures” below.  If the provisions set forth in this paragraph are

 

12

--------------------------------------------------------------------------------


 

 

applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as
described above) and 9.12 of the Equity Definitions shall be applicable, except
that all references to “Shares” shall be read as references to “Termination
Delivery Units.”

 

 

 

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer.  If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver (or receive) cash, New
Shares or a combination thereof (in such proportion as Counterparty designates)
in lieu of such other property, the Calculation Agent shall replace such
property with cash, New Shares or a combination thereof as components of a
Termination Delivery Unit in such amounts, as determined by the Calculation
Agent in its discretion by commercially reasonable means, as shall have a value
equal to the value of the property so replaced.  If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

Registration/Private Placement Procedures.  If, in the reasonable opinion of
Deutsche, following any delivery of Shares or Termination Delivery Units to
Deutsche hereunder, such Shares or Termination Delivery Units would be in the
hands of Deutsche subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Termination Delivery Units being “restricted securities”, as such term is
defined in Rule 144) (such Shares or Termination Delivery Units, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) of Annex A hereto at the election of Counterparty,
unless waived by Deutsche. Notwithstanding the foregoing, solely in respect of
any Warrants exercised or deemed exercised on any Exercise Date, Counterparty
shall elect, prior to the first Settlement Date for the first Exercise Date, a
Private Placement Settlement (as defined in Annex A hereto) or Registration
Settlement (as defined in Annex A hereto) for all deliveries of Restricted
Shares for all such Exercise Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) of Annex A hereto shall apply for all such delivered Restricted Shares on
an aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make commercially reasonable adjustments to
settlement terms and provisions under this Confirmation to reflect a single
Private Placement Settlement or Registration Settlement for such aggregate
Restricted Shares delivered hereunder.  If the Private Placement Settlement or
the Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.

 

 

Share Deliveries.  Counterparty acknowledges and agrees that, to the extent that
Deutsche is not then an affiliate, as such term is used in Rule 144, of
Counterparty and has not been such an affiliate of Counterparty for 90 days (it
being understood that Deutsche shall not be considered such an affiliate of
Counterparty solely by reason of its right to receive Shares pursuant to a
Transaction hereunder), any Shares or Termination Delivery Units delivered
hereunder at any time after one year from the Premium Payment Date shall be
eligible for resale under Rule 144 or any successor provision, and Counterparty
agrees to promptly remove, or cause the transfer agent for such Shares or
Termination Delivery Units to remove, any legends referring to any restrictions
on resale under the Securities Act from the certificates representing such
Shares or Termination Delivery Units.  Counterparty further agrees that with
respect to any Shares or Termination Delivery Units delivered hereunder at any
time after 6 months from the Premium Payment Date but prior to 1 year from the
Premium Payment Date, to the extent that

 

13

--------------------------------------------------------------------------------


 

 

Counterparty then satisfies the current information requirement of Rule 144,
Counterparty shall promptly remove, or cause the transfer agent for such Shares
or Termination Delivery Units to remove, any legends referring to any such
restrictions or requirements from the certificates representing such Share or
Termination Delivery Units upon delivery by Deutsche to Counterparty or such
transfer agent of any customary seller’s and broker’s representation letters in
connection with resales of such Shares or Termination Delivery Units pursuant to
Rule 144, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by
Deutsche.  Counterparty further agrees and acknowledges that Deutsche shall run
a holding period under Rule 144 with respect to the Warrants and/or any Shares
or Termination Delivery Units delivered hereunder notwithstanding the existence
of any other transaction or transactions between Counterparty and Deutsche
relating to the Shares.  Counterparty further agrees that Shares or Termination
Delivery Units delivered hereunder prior to the date that is 6 months from the
Premium Payment Date may be freely transferred by Deutsche to its affiliates,
and Counterparty shall effect such transfer without any further action by
Deutsche.  Notwithstanding anything to the contrary herein, Counterparty agrees
that any delivery of Shares or Termination Delivery Units shall be effected by
book-entry transfer through the facilities of the Clearance System if, at the
time of such delivery, the certificates representing such Shares or Termination
Delivery Units would not contain any restrictive legend as described above. 
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 or any successor rule are amended, or the applicable interpretation
thereof by the Securities and Exchange Commission or any court changes after the
Trade Date, the agreements of Counterparty herein shall be deemed modified to
the extent necessary, in the opinion of outside counsel of Counterparty, to
comply with Rule 144, including Rule 144(b) or any successor provision, as in
effect at the time of delivery of the relevant Shares or Termination Delivery
Units.

 

 

 

No Material Non-Public Information.  On each day during the period beginning on
the Trade Date and ending on the day on which Deutsche has informed Counterparty
in writing that Deutsche has completed all purchases or sales of Shares or other
transactions to hedge initially its exposure with respect to the Transaction,
Counterparty represents and warrants to Deutsche that it is not aware of any
material nonpublic information concerning itself or the Shares.

 

 

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Deutsche may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
provisions opposite the headings “Alternative Calculations and Counterparty
Payments on Early Termination and on Certain Extraordinary Events,”
“Registration/Private Placement Procedures,” “Limitation on Delivery of Shares”
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery would result in the Equity
Percentage (as defined below) exceeding 9% or an Ownership Trigger (as defined
below) being met.  Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
the Equity Percentage exceeding 9% or an Ownership Trigger being met.  If any
delivery owed to Deutsche or exercise hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery and Deutsche’s right to exercise a Warrant shall not be extinguished
and Counterparty shall make such delivery as promptly as practicable after, but
in no event later than one Clearance System Business Day after, Deutsche gives
notice to Counterparty that such exercise or delivery would not result in the
Equity Percentage exceeding 9% or an Ownership Trigger being met.

 

 

Repurchase Notices.  On any day Counterparty effects any repurchases of Shares
(including pursuant to the Share buy-back program publicly disclosed on
October 11, 2011 in which Counterparty’s board of directors approved the
buy-back of Shares worth not more than USD300,000,000 during the period ending
October 3, 2013), Counterparty shall promptly provide Deutsche with a written
notice of such repurchase (a “Repurchase Notice”) if, following such repurchase,
the Warrant Equity Percentage (as defined below) is (a) equal to or greater than
11% and (b) greater by 0.5% or more than the Warrant Equity Percentage set forth
in the immediately preceding Repurchase Notice (or, in the case of the first

 

14

--------------------------------------------------------------------------------


 

 

such Repurchase Notice, greater by 0.5% or more than the Warrant Equity
Percentage as of the date hereof).  The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (1) the numerator of which is
the “Number of Warrants”, and (2) the denominator of which is the number of
Shares outstanding on such day.  Counterparty agrees to indemnify and hold
harmless Deutsche and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling person (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Deutsche’s hedging activities as a consequence of becoming, or of
the risk of becoming, an “insider” as defined under Section 16 of the Exchange
Act, including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expense (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Counterparty’s
failure to provide Deutsche with a Repurchase Notice on the day and in the
manner specified herein, and to reimburse, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding. 
Counterparty shall be relieved from liability to the extent that the Indemnified
Person fails promptly to notify Counterparty of any action commenced against it
in respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement.  Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. 
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person.  If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Counterparty, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

15

--------------------------------------------------------------------------------


 

 

Limitation On Delivery of Shares.  Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 8,911,721 Shares (the
“Maximum Delivery Amount”).  Counterparty represents and warrants (which shall
be deemed to be repeated on each day that the Transaction is outstanding) that
the Maximum Delivery Amount is equal to or less than the number of authorized
but unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”).  In the event Counterparty shall not have delivered the
full number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions.  Counterparty shall immediately notify Deutsche
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.  Counterparty shall
not enter into any transaction, or take any other action, that would, but for
the “Strike Price Adjustment” provision below, result in an adjustment to
Maximum Delivery Amount that would result in the issuance of a number of Shares
that would require stockholder approval under the continued listing standards of
the Exchange without having obtained prior stockholder approval. 
Notwithstanding the provisions of Section 5(a)(ii) of the Agreement, in the
event of a failure by Counterparty to comply with the agreement set forth in
this provision, there shall be no grace period for remedy of such failure.

 

 

Strike Price Adjustment.  Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions (but without limiting
Deutsche’s right to adjust any variable relevant to the exercise, settlement,
payment or other terms of the Transaction, other than the Strike Price and the
Warrant Entitlement), in no event shall the Strike Price or Warrant Entitlement
be adjusted to the extent that, after giving effect to such adjustment, the
Strike Price divided by the Warrant Entitlement would be less than USD 39.74, in
each case, other than any such adjustment in connection with stock splits or
similar changes in Counterparty’s capitalization (such as those described in the
definitions of Potential Adjustment Event and Merger Event under the Equity
Definitions (without any modification to the Equity Definitions pursuant to this
Confirmation)).  For the avoidance of doubt, this “Strike Price Adjustment”
provision shall not be subject to any adjustment or modification under the
Equity Definitions or this Confirmation.

 

 

 

Additional Termination Event.  The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Deutsche may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

 

(i)            Deutsche reasonably determines that it is advisable to terminate
a portion of the Transaction (the “Affected Portion”) so that Deutsche’s related
hedging activities will comply with applicable securities laws, rules or
regulations; provided that, notwithstanding the foregoing provisions of this
Section, Deutsche shall treat only the Affected Portion of the Transaction as
the Affected Transaction (it being understood that the Affected Portion may be
100%);

 

(ii)           The Shares are not approved for listing on the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors);

 

 

16

--------------------------------------------------------------------------------


 

 

(iii)          any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act or any successor provisions,
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act or any successor provision) is or becomes the “beneficial owner”
(as that term is used in Rule 13d-3 under the Exchange Act as in effect on the
Effective Date, except that the number of shares of Counterparty’s voting stock
will be deemed to include, in addition to all outstanding shares of
Counterparty’s voting stock and shares of voting stock not outstanding that are
subject to options, warrants, rights to purchase or conversion privileges
exercisable within 60 days of the date of determination (“unissued shares”)
deemed to be held by the “person” or “group” or other person with respect to
which the determination is being made, all unissued shares deemed to be held by
all other persons), directly or indirectly, of shares representing 50% or more
of the total voting power of all outstanding classes of Counterparty’s capital
stock or other interests normally entitled (without regard to the occurrence of
any contingency) to vote in the election of the board of directors, managers or
trustees (“voting stock”) or has the power, directly or indirectly, to elect a
majority of the members of Counterparty’s board of directors, unless the
exception provided in clause (iv)(2) below applies;

 

(iv)          Counterparty consolidates with, consummates a binding share
exchange with, or merges with or into, another person, or Counterparty sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets, or any person consolidates with, or merges with
or into, Counterparty, in any such event, other than any transaction:

 

(1) pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction shall be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction; or

 

(2) in which at least 90% of the consideration paid for the Shares (other than
cash payments for fractional shares or pursuant to dissenters’ appraisal rights)
consists of shares of common stock traded on the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors) (or which will be so traded immediately following such
transaction)

 

(v)           (a) individuals who on the Effective Date constituted
Counterparty’s board of directors and (b) any new directors whose election to
Counterparty’s board of directors or whose nomination for election by
Counterparty’s stockholders was approved by at least a majority of the directors
at the time of such election or nomination still in office either who were
directors on the Effective Date or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of
Counterparty’s board of directors; or

 

(vi)          the holders of Counterparty’s capital stock approve any plan or
proposal for liquidation or dissolution of Counterparty.

 

 

 

Transfer or Assignment.  Notwithstanding any provision of the Agreement to the
contrary, Deutsche may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty.  Deutsche shall notify Counterparty of any transfer or assignment
made hereunder.

 

If, as determined in Deutsche’s sole reasonable discretion based on advice of
counsel, (a) at any time (1) the Equity Percentage exceeds 8.5% or (2) Deutsche,
Deutsche Group (as defined below) or any person whose ownership position would
be aggregated with that of Deutsche or Deutsche Group (Deutsche,

 

17

--------------------------------------------------------------------------------


 

 

Deutsche Group or any such person, a “Deutsche Person”) under Section 203 of the
Delaware General Corporation Law (the “DGCL Takeover Statute”) or other federal,
state or local (including non-U.S.) laws, regulations or regulatory orders
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership, or could be reasonably viewed as meeting any
of the foregoing, in excess of a number of Shares equal to (x) the number of
Shares that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a
state, federal or non-U.S. regulator) of a Deutsche Person under Applicable Laws
(including, without limitation, “interested shareholder” or “acquiring Person”
status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received
(this clause (2)(x), the “Ownership Trigger”) minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), and (b) Deutsche is
unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing and terms and within a time period reasonably acceptable
to it of all or a portion of this Transaction pursuant to the preceding
paragraph such that an Excess Ownership Position no longer exists, Deutsche may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that an Excess
Ownership Position no longer exists following such partial termination;
provided, however, that Deutsche agrees to use commercially reasonable efforts
to establish and maintain its Hedge Positions in a manner that will not cause an
Excess Ownership Position to arise.  In the event that Deutsche so designates an
Early Termination Date with respect to a portion of this Transaction, a payment
shall be made pursuant to Section 6 of the Agreement as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Warrants equal to the Terminated
Portion (allocated among the Components thereof in the discretion of Deutsche),
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions set forth under the caption
“Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events” shall apply to any amount that is payable by
Counterparty to Deutsche pursuant to this sentence).  The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Deutsche and any of its affiliates subject to
aggregation with Deutsche for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Deutsche
(collectively, “Deutsche Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day (or, to the
extent that the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such number)
and (B) the denominator of which is the number of Shares outstanding on such
day.

 

Designation by Deutsche.  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Deutsche to purchase, sell,
receive or deliver any shares or other securities to or from Counterparty,
Deutsche may designate any of its affiliates to purchase, sell, receive or
deliver such shares or other securities and otherwise to perform Deutsche’s
obligations in respect of the Transaction and any such designee may assume such
obligations.  Deutsche shall be discharged of its obligations to Counterparty to
the extent of any such performance.

 

 

 

Amendments to Equity Definitions.  (a) Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by:  (i) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); (ii) replacing “will lend” with “lends” in
subsection (B); and (iii) deleting the phrase “neither the Non-Hedging Party nor
the Lending Party lends Shares in the amount of the Hedging Shares or” in the
penultimate sentence; and (b) Section 12.9(b)(v) of the Equity Definitions is
hereby amended by:  (i) adding the word “or” immediately before subsection “(B)”
and deleting the comma at the end of subsection (A); (ii) (1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) deleting the penultimate sentence in its entirety and
replacing it with the sentence “The Hedging Party will determine the
Cancellation

 

18

--------------------------------------------------------------------------------


 

 

Amount payable by one party to the other”; and (iii) deleting subsection (X) in
its entirety and the words “or (Y)” immediately following subsection (X).

 

 

 

Tax Matters.  For the purposes of Section 3(f) of the Agreement, Deutsche
represents that, as of the time any payment is made after December 31, 2012,
(i) if it is a “foreign financial institution” within the meaning of section
1471(d)(4) of the Internal Revenue Code of 1986 as amended (the “Code”), it
meets the requirements of section 1471(b) of the Code and has not elected the
application of section 1471(b)(3) of the Code, and (ii) if it is a
“non-financial foreign entity” within the meaning of section 1472(d) of the
Code, it meets the requirements of section 1472(b) of the Code, unless one or
more of the exceptions of Code section 1472(c) are applicable with respect to
such payment.  The parties hereto agree that for the Transaction “Indemnifiable
Tax” shall not include any Tax imposed pursuant to section 1471 or 1472 of the
Code.

 

 

Matters Related to Agent.  Each party agrees and acknowledges that (i) Agent
acts solely as agent on a disclosed basis with respect to the Transaction, and
(ii) Agent has no obligation, by guaranty, endorsement or otherwise, with
respect to the obligations of either Counterparty or Deutsche hereunder, either
with respect to the delivery of cash or Shares, either at the beginning or the
end of the Transaction.  In this regard, each of Counterparty and Deutsche
acknowledges and agrees to look solely to the other for performance hereunder,
and not to Agent.

 

 

Severability; Illegality.  If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

 

 

Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

 

Governing law:     The law of the State of New York.

 

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

 

(a) Counterparty

 

United Therapeutics Corporation

1040 Spring St.
Silver Spring, MD 20910
Attention: John Ferrari, Chief Financial Officer and Treasurer
Fax:  (301) 608-3049

 

(b) Deutsche

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street
New York, NY 10005

 

19

--------------------------------------------------------------------------------


 

Attention:

 

Andrew Yaeger

 

 

Faiz Khan

 

 

 

Telephone:

 

(212) 250-2717

 

 

(212) 250-0668

 

 

 

Email:

 

andrew.yaeger@db.com

 

 

faiz.khan@db.com

 

20

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

 

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

By:

/s/ Michael Sanderson

 

 

Name:

Michael Sanderson

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with this Transaction

 

 

By:

/s/ Michael Sanderson

 

 

Name:

Michael Sanderson

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Lars Kestner

 

 

Name:

Lars Kestner

 

 

Title:

Managing Director

 

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

UNITED THERAPEUTICS CORPORATION

 

By:

/s/ John Ferrari

 

 

Name:

John Ferrari

 

 

Title:

CFO

 

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Registration Settlement and Private Placement Settlement

 

(i)            If Counterparty elects to settle the Transaction pursuant to this
clause (i) (a “Private Placement Settlement”), then delivery of Restricted
Shares by Counterparty shall be effected in customary private placement
procedures with respect to such Restricted Shares reasonably acceptable to
Deutsche; provided that Counterparty may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by Counterparty to Deutsche (or
any affiliate designated by Deutsche) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Deutsche (or any such affiliate of Deutsche). The
Private Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Deutsche, due diligence rights (for Deutsche or
any buyer of the Restricted Shares designated by Deutsche), opinions and
certificates, and such other documentation as is customary for private placement
agreements of similar size, all reasonably acceptable to Deutsche. In the event
of a Private Placement Settlement, the Net Share Settlement Amount or the
Counterparty Payment Obligation, respectively, shall be deemed to be the Net
Share Settlement Amount or the Counterparty Payment Obligation, respectively,
plus an additional amount (determined from time to time by the Calculation Agent
in its commercially reasonable judgment) attributable to interest that would be
earned on such Net Share Settlement Amount or the Counterparty Payment
Obligation, respectively, (increased on a daily basis to reflect the accrual of
such interest and reduced from time to time by the amount of net proceeds
received by Deutsche as  provided herein) at a rate equal to the open Federal
Funds Rate plus 50 basis points per annum for the period from, and including,
such Settlement Date or the date on which the Counterparty Payment Obligation is
due, respectively, to, but excluding, the related date on which all the
Restricted Shares have been sold and calculated on an Actual/360 basis.

 

(ii)           If Counterparty elects to settle the Transaction pursuant to this
clause (ii) (a “Registration Settlement”), then Counterparty shall promptly (but
in any event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Deutsche, to cover
the resale of such Restricted Shares (and any Make-whole Shares) in accordance
with customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Deutsche. If Deutsche, in its sole
reasonable discretion, is not satisfied with such procedures and documentation,
Private Placement Settlement shall apply. If Deutsche is satisfied with such
procedures and documentation, it shall sell the Restricted Shares (and any
Make-whole Shares) pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (and any Make-whole Shares) and ending on the earliest of
(i) the Exchange Business Day on which Deutsche completes the sale of all
Restricted Shares or, in the case of settlement of Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales exceed the Counterparty Payment Obligation, (ii) the date upon which all
Restricted Shares (and any Make-whole Shares) have been sold or transferred
pursuant to Rule 144 (or similar provisions then in force) and (iii) the date
upon which all Restricted Shares (and any Make-whole Shares) may be sold or
transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) without any further restriction whatsoever.

 

(iii)          If (ii) above is applicable and the Net Share Settlement Amount
or the Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Deutsche by the open
of the regular trading session on the Exchange

 

A-1

--------------------------------------------------------------------------------


 

on the Exchange Business Day immediately following the last day of the Resale
Period the amount of such excess (the “Additional Amount”), at its option,
either in cash or in a number of Restricted Shares (“Make-whole Shares”,
provided that the aggregate number of Restricted Shares and Make-whole Shares
delivered shall not exceed the Maximum Delivery Amount) that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a value
equal to the Additional Amount. If Counterparty elects to pay the Additional
Amount in Make-whole Shares, Counterparty shall elect whether the requirements
and provisions for either Private Placement Settlement or Registration
Settlement shall apply to such payment. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
“Limitation on Delivery of Shares”.  “Freely Tradeable Value” means the value of
the number of Shares delivered to Deutsche which such Shares would have if they
were freely tradeable (without prospectus delivery) upon receipt by Deutsche, as
determined by the Calculation Agent by reference to the Relevant Price for
freely tradeable Shares as of the Valuation Date, or other date of valuation
used to determine the delivery obligation with respect to such Shares, or by
other commercially reasonable means.

 

A-2

--------------------------------------------------------------------------------


 

ANNEX B

 

(a)           The Premium and Final Disruption Date for the Transaction are set
forth below:

 

Premium:

 

[***]

 

 

 

Final Disruption Date:

 

[***]

 

(b)           For each Component of the Transaction, the Number of Warrants and
Expiration Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

[***]

 

[***]

 

[***]

 

B-1

--------------------------------------------------------------------------------